DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Species 1A in the reply filed on 11/12/2021 is acknowledged.  Since Species 2A-2E pertained specifically to Group 2, an election of one of Species 2A-2E was not required. 
Additionally, Claims 6 and 9 are withdrawn, as they are drawn to non-elected species.  Specifically, Claim 6 is drawn to Figure 1D and Claim 9 is drawn to Figure 1E.
Claims 3, 6, 9, and 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the strips having a tip portion that is narrower than the base portion (Claim 7) must be shown or the feature(s) canceled from the claim(s). 
in the context of the embodiment of Figure 3.  Otherwise, Claim 7 should be withdrawn. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “an elastomeric drainage tube having an outflow end connected to the plurality of strips and an opening thereof.  It is unclear whether the opening is associated the outflow end of the tube or the plurality of strips.  Does the drainage tube have an outflow end and an opening thereof, or is the tube connected to a plurality of strips and an opening thereof?
For the purposes of examination, this clause has interpreted as:
“an elastomeric drainage tube having an outflow end and an opening thereof, the outflow end being connected to the plurality of strips”.  Appropriate correction is required. 
Claims 2, 4, 5, 7, 8, 10, and 11 are rejected because they depend from Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasic (WO 2017/132647 A1).
With respect to Claim 1, Kasic teaches an implantable glaucoma shunt for treating glaucoma (see the embodiments of Figures 10 and 11; paragraphs [0079-0086]), the glaucoma shunt comprising:
a plurality of strips (“bridging members”; 1004 in Figure 10; 1104 in Figure 11) adapted to be positioned on at least a portion of the sclera of the eye (note that Kasic teaches that the boundary member connecting the strips may be an open loop; see paragraphs [0080] and [0083]); and 
an elastomeric drainage tube (1006 in Figure 10; 1106 in Figure 11) having an outflow end connected to the plurality of strips (1006/1106) and an opening thereof (1012 in Figure 10; the opening where tube 1106 meets portion 1102 in Figure 11), wherein the drainage tube has an open lumen and a length sufficient to extend into the anterior chamber of the eye (see [0008] and Figure 9).

	With respect to Claim 2, Kasic teaches that the plurality of strips 1004/1104 are parallel with each other (see Figures 10 and 11).
	With respect to Claim 8, Kasic teaches that each of the strips (“bridging members”) may have a thickness of less than 0.7mm.  Specifically, Kasic teaches that 

	With respect to Claim 10, Kasic’s embodiments of Figures 10 and 11 each show a plurality of parallel strips that are spaced apart, wherein gaps are defined between each strip.  These configurations satisfy the condition required by the claimed formula.  
	With respect to Claim 11, applicant is merely claiming a physical relationship between force and surface area. Kasic’s embodiments of Figures 10 and 11 each show a plurality of parallel strips that are spaced apart, wherein gaps are defined between each strip.  Kasic’s ocular implant is bound by the same relationship between force and area. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kasic.

With respect to Claim 4, Kasic teaches the implantable glaucoma shunt of Claim 1, but does not specifically teach that the implant further comprises an antifibrotic drug.


With respect to Claim 5, Kasic does not specifically teach that the plurality of strips are formed of a material that is softer than 40 Shore A. However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07.  In this case, it would have been fully within the scope of one of ordinary skill I the art to provide Kasic’s strips with a hardness that is biocompatible with the anatomy of the patient’s eye.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to provide Kasic’s strips with a hardness of 40 Shore A, or with any other hardness that was considered desirable or expedient, in order to make the glaucoma shunt biocompatible with the patient’s eye. 

With respect to Claim 7, Kasic does not specifically teach that each of the plurality of strips has a tip portion and a base portion, wherein the tip portion is narrower than the base portion.  However, it has been held that mere changes in shape do not constitute patentable improvements in the art when said changes do not result in a non-.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baerveldt (US 5,397,300) teaches a glaucoma shunt comprising a plate that has a plurality of holes thereon) Figure 6.  The sections of plate between these holes can be interpreted as parallel strips. 
Ahmed (US 8,632,489) teaches a glaucoma shunt comprising a plate portion that extends from the end of a drainage tube. 
Ahmed (US 6,261,256) teaches a glaucoma shunt comprising a plate with a plurality of strips (90-98; Figure 8) thereon.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/           Primary Examiner, Art Unit 3781